DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2021 has been entered.

Election/Restrictions
Claim 15 is allowable. Claims 5, 20 & 21, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement of Species A & B, as set forth in the Office action mailed on 10/25/2019, is hereby withdrawn and claims 5, 20 & 21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 2, 4-5 and 15-22 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the Applicants’ claimed immunoassay device as recited in claim 15.  The closest prior art to the Applicants’ claimed invention are Sullivan et al. (US 2017/0248573), Del Galdo et al. (US 2012/0015368), Delahunt et al. (US 2015/0111216) & Cole (US 6656745).
In addition to the cited prior art, Cole teaches an immunoassay device comprising a fluid control feature (see the shape of analysis zone 14 in Fig. 4) and binding regions (adjuster zones 25, “both a small and very large quantity of analyte is to be detected, binding zone 1 can have a low concentration of binding reagent immobilized thereon. An adjuster zone containing a defined concentration of binding reagent can be disposed between binding zone 1 and binding zone 2 to "filter out" a defined amount of analyte as 45 the sample flows from binding zone 1 to binding zone 2.” C6/L39-45 & Fig. 6).
However, the prior art fail to teach or fairly suggest the Applicants’ claimed immunoassay device, comprising: a substrate comprised of a plurality of parallel fluid flow channels, wherein each parallel fluid flow channel is separated from an adjacent parallel fluid flow channel by a substrate-devoid gap, and wherein the substrate-devoid gaps form side . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798